The board of governors of the Washington state bar association, in due course, transmitted to this court its findings of fact and recommendations, *Page 390 
together with the entire record of the proceedings before it, for the disbarment of W.E. Gwynn.
Upon the filing thereof the matter was regularly set for hearing. Mr. Gwynn appeared in person and by counsel, and the board of governors appeared by its counsel. The case was argued orally and submitted to this court upon the merits.
[1] It appears from the record that the charges were five in number, all relating to financial transactions between Mr. Gwynn and various of his clients. The board found the evidence to be sufficient to sustain four of the charges and insufficient as to the fifth charge, whereupon it adjudged him guilty of unprofessional conduct and recommended that he be permanently disbarred.
The questions presented here are wholly questions of fact. We have therefore read and considered the entire record, weighed the evidence with care, and are convinced that each of the four findings of guilt made by the board is supported by the weight of the evidence, and that the recommendation made by the board is a proper one.
It is therefore the order and judgment of this court that W.E. GWYNN be and he is hereby permanently disbarred from the practice of law in this state.
BEALS, C.J., MAIN, MITCHELL, STEINERT, and BLAKE, JJ., concur.